Exhibit 10.4

 

HOSPITALITY PROPERTIES TRUST

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of «DATE», «YEAR»,
between «NAME» (the “Recipient”) and Hospitality Properties Trust (the
“Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Shares.  Subject to the terms
and conditions hereinafter set forth and the terms and conditions of the
Hospitality Properties Trust 2012 Equity Compensation Plan, as it may be amended
from time to time (the “Plan”), the Company hereby grants to the Recipient,
effective as of the date of this Agreement, «NUMBER OF SHARES» of its common
shares of beneficial interest, par value $.01 per share.  The shares so granted
are hereinafter referred to as the “Shares,” which term shall also include any
shares of the Company issued to the Recipient by virtue of his or her ownership
of the Shares, by share dividend, share split, recapitalization or otherwise.

 

2.                                      Vesting; Repurchase of Shares.

 

(a)                                 Subject to Sections 2(b) and 2(c) hereof,
the Shares shall vest one-fifth of the total number of Shares as of the date
hereof and as to a further one-fifth of such total number of Shares on each
anniversary of the date hereof for the next four calendar years.  Any Shares not
vested as of any date are herein referred to as “Unvested Shares.”

 

(b)                                 Subject to Section 2(c) hereof, at the
option of the Company, in the event the Recipient ceases to render significant
services, whether as an employee or otherwise, to (i) the Company, (ii) the
entity which is the manager or shared services provider to the Company or an
entity controlled by, under common control with or controlling such entity
(collectively, the “Manager”), or (iii) an affiliate of the Company (which shall
be deemed for such purpose to include any other entity to which the Manager is
the manager or shared services provider), all or any portion of the Unvested
Shares shall be forfeited by the Recipient as of the date the Recipient ceases
to render such services.  The Company may exercise such option by delivering or
mailing to the Recipient (or his or her estate), at any time after the Recipient
has ceased to render such services, a written notice of exercise of such
option.  Such notice shall specify the number of Unvested Shares to be
forfeited.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, immediately upon the occurrence of an Acceleration Event (as
defined below), all of the Unvested Shares shall vest and any forfeiture or
other rights of the Company described in Section 2(b) shall lapse in their
entirety, and such vesting and lapse of forfeiture or other Company rights shall
also immediately apply to each other common share of beneficial interest, par
value $.01 per share, of the Company previously granted to the Recipient which
then remains subject to comparable restrictions and rights.  For purposes of
this Section 2(c), an Acceleration Event shall be deemed to occur immediately
upon the

 

--------------------------------------------------------------------------------


 

occurrence of any of the following events: a Change in Control, a Termination
Event (as each such term is defined in Exhibit A hereto) or the death of the
Recipient.

 

3.                                      Legends.  Share certificates, if any,
evidencing the Shares shall prominently bear legends in substantially the
following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THE SHARES COVERED BY
THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s declaration of trust, any applicable supplement
thereto or bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.

 

Promptly following the request of the Recipient with respect to any Shares (or
any other common share of beneficial interest, par value $.01 per share, of the
Company previously granted to the Recipient) which have become vested, the
Company shall take, at its sole cost and expense, all such actions as may be
required to permit the Recipient to resell such shares including, without
limitation, providing to the Company’s transfer agent certificates of officers
of the Company, and opinions of counsel and/or filing an appropriate
registration statement, and taking all such other actions as may be required to
remove the legends set forth above with respect to transfer and vesting
restrictions from the certificates evidencing such shares and, if applicable,
from the share books and records of the Company.  The Company shall reimburse
the

 

2

--------------------------------------------------------------------------------


 

Recipient, promptly upon the receipt of a request for payment, for all expenses
(including legal expenses) reasonably incurred by the Recipient in connection
with the enforcement of the Recipient’s rights under this paragraph.

 

4.                                      Tax Withholding.  To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon request of the Company pay to the
Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested) as the Company may request.

 

5.                                      Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without an agreement in
writing executed by the Recipient, and the Company shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon , the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

Hospitality Properties Trust

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, MA 02458

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All

 

3

--------------------------------------------------------------------------------


 

references to sections of this Agreement shall be deemed to refer as well to all
subsections which form a part of such section.

 

(f)                                   Employment Agreement.  This Agreement
shall not be construed as an agreement by the Company, the Manager or any
affiliate of the Company or the Manager to employ the Recipient, nor is the
Company, the Manager or any affiliate of the Company or the Manager obligated to
continue employing the Recipient by reason of this Agreement or the grant of
Shares to the Recipient hereunder.

 

(g)                                  Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

RECIPIENT:

 

 

 

 

 

«NAME»

 

«ADDRESS»

 

«CITY», «ST» «ZIP»

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:

 

(a)                                 any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 50% or
more of either the then outstanding common shares of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of Trustees then serving:
individuals who, on the date of the Agreement, constitute the Board and any new
Trustee (other than a Trustee whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of Trustees) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Trustees then in office who either were Trustees on the date of the
Agreement or whose appointment, election or nomination for election was
previously so approved or recommended;

 

(c)                                  there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

A “Termination Event” shall occur if Reit Management & Research LLC (or any
entity controlled by, under common control with or controlling Reit Management &
Research LLC) ceases to be the manager or shared services provider to the
Company.

 

--------------------------------------------------------------------------------


 

For purposes of the definitions set forth on this Exhibit A, the following
definitions shall apply, with capitalized terms used but not defined in this
Exhibit A having the meaning set forth in the Plan:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Agreement” shall mean the Restricted Share Agreement to which this Exhibit A is
attached.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company.

 

--------------------------------------------------------------------------------

 